Citation Nr: 1440144	
Decision Date: 09/09/14    Archive Date: 09/18/14

DOCKET NO.  11-08 699A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to an increased rating for coronary artery disease, status post angioplasty, rated as 30 percent disabling prior to November 14, 2012, reduced to 10 percent thereafter, to include the question of whether the reduction to a 10 percent rating, effective November 14, 2012, was proper.

2.  Entitlement to a compensable rating for bilateral hearing loss, rated as 10 percent prior to November 1, 2011, and as noncompensable thereafter.

3.  Entitlement to a compensable evaluation for aortic aneurysm.

4.  Entitlement to an increased evaluation for peripheral neuropathy of the left lower extremity, rated as 10 percent prior to April 14, 2005, and 20 percent disabling thereafter.

5.  Entitlement to an increased evaluation for peripheral neuropathy of the right lower extremity, currently rated as 40 percent disabling.

6.  Entitlement to a compensable evaluation for erectile dysfunction.

7.  Entitlement to service connection for Bell's Palsy.

8.  Entitlement to a compensable rating for skin lesions with rash.

9.  Entitlement to an increased rating for a cerebrovascular disease (stroke), currently rated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Navy from July 1971 to May 1974.

These matters come before the Board of Veterans' Appeals (Board) on appeal from January 2006, October 2010, August 2011, and June 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

The Board has not only reviewed the Veteran's physical claims file, but also his electronic claims file to ensure a total review of the evidence.

The Board notes that the Veteran's appeal for an increased rating for bilateral hearing loss disability arose from disagreement with the reduction in the rating assigned.  The law provides that a Veteran's disability rating shall not be reduced unless an improvement in the disability is shown to have occurred.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2013).

Prior to reducing a Veteran's disability rating, VA is required to comply with several general VA regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect.  Generally, when reduction in the rating of a service-connected disability is contemplated and the lower rating would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary must be notified at his latest address of record of the contemplated action and furnished detailed reasons therefore.  The beneficiary must be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level.  38 C.F.R. § 3.105(e) (2013).  In the advance written notice, the beneficiary will be informed of his right for a pre-determination hearing, and if a timely request for such a hearing is received within 30 days, benefit payments shall be continued at the previously established level pending a final determination.  38 C.F.R. § 3.105(i)(1) (2013).  Where there is no reduction in the amount of compensation payable to a beneficiary, 38 C.F.R. § 3.105(e) does not apply.  VAOPGCPREC 71-91 (1991), 57 Fed. Reg. 2316 (1992).

In the present case, the rating decision that reduced the Veteran's hearing loss evaluation, effective November 1, 2011, also granted service connection for tinnitus, rated as 10 percent disabling, effective October 25, 2010.  Because the rating decision did not result in a reduction in the overall compensation payable to the Veteran, the provisions of 38 C.F.R. § 3.105(e) (2013) are not applicable.  VAOPGCPREC 71-91 (1991); 57 Fed. Reg. 2316 (1992).

The issues of entitlement to increased ratings for peripheral neuropathy of the bilateral upper extremities have been raised, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See BVA hearing transcript, p. 21.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.

The issues of entitlement to increased ratings for coronary artery disease, aortic aneurysm, bilateral hearing loss, and peripheral neuropathy of the lower left extremity are addressed in the REMAND portion of this decision and are REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


FINDING OF FACT

During the Veteran's October 2013 videoconference hearing, prior to the promulgation of a decision on the appeal, the Board received notification from the Veteran that withdrawal of the claims for increased evaluations of peripheral neuropathy of the right lower extremity, erectile dysfunction, skin lesions with rash, stroke, and entitlement to service connection for Bell's Palsy, was requested.


CONCLUSION OF LAW

The criteria for withdrawal of the claims for increased evaluations of peripheral neuropathy of the right lower extremity, erectile dysfunction, skin lesions with rash, stroke, and entitlement to service connection for Bell's Palsy by the Veteran have been met.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2013); 38 C.F.R. § 20.204 (2013).






REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawn Claims

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the Veteran or by his or her authorized representative.  Id.

In the present case, during his October 2013 video conference hearing, the Veteran withdrew the claims for increased evaluations of peripheral neuropathy of the right lower extremity, erectile dysfunction, skin lesions with rash, stroke, and entitlement to service connection for Bell's Palsy.  There remain no allegations of errors of fact or law for appellate consideration as to these matters.  The Board does not have jurisdiction to review these claims; they are dismissed.


ORDER

The withdrawn claims of entitlement to increased evaluations of peripheral neuropathy of the right lower extremity, erectile dysfunction, skin lesions with rash, stroke, and entitlement to service connection for Bell's Palsy are dismissed.


REMAND

During his October 2013 videoconference hearing, the Veteran reported that he began seeing a new cardiologist a few weeks prior to the hearing; however, the most recent VA medical records of record are dated in February 2013.  Additionally, the Veteran's testimony suggested his heart conditions may have worsened since his last VA examinations in November 2012.  See Hearing Transcript, pg. 11.  Moreover, in his February 2012 Decision Review Officer (DRO) hearing, the Veteran reported that his hearing loss had increased in severity.

With respect to the Veteran's peripheral neuropathy claim, the last VA examination report of record, dated in November 2012, did not provide information necessary to rate the Veteran's claim; specifically, it lacked details regarding the location and severity of the Veteran's nerve paralysis in his lower left extremity.  Thus, the examination report is inadequate for rating purposes and a new examination must be obtained.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.).

Accordingly, the Board finds that all outstanding VA medical records should be obtained, and that contemporaneous VA medical examinations of the Veteran's coronary artery disease, aortic aneurysm, bilateral hearing loss, and lower left extremity peripheral neuropathy disabilities are warranted.  See Littke v. Derwinski, 1 Vet. App. 90, 92 (1990) (noting that VA's duty to assist includes the conduct of a contemporaneous medical examination, in particular where it is contended that a service-connected disability has become worse); see also Snuffer v. Gober, 10 Vet. App. 400 (1997) (finding that a Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all outstanding VA treatment and evaluation records dated for the entire period on appeal to present.  In particular, all records and reports relating to the Veteran's coronary artery disease, aortic aneurysm, bilateral hearing loss, and lower left extremity peripheral neuropathy disabilities should be obtained.  All records received should be associated with the claims file.

2.  Then, afford the Veteran a VA cardiovascular examination, conducted by an appropriate examiner who has reviewed the claims file, to address the service-connected coronary artery disease and aortic aneurysm. Attention is directed to findings as to the workload (in METs) resulting in dyspnea, fatigue, angina, dizziness, or syncope; cardiac hypotrophy/dilation; left ventricular dysfunction (in terms of ejection fraction; and the size and symptoms of the aortic aneurysm.  All opinions must be supported by a detailed rationale in a typewritten report.

3.  Also, afford the Veteran a VA neurological examination, conducted by an appropriate examiner who has reviewed the claims file, to address the service-connected lower left extremity peripheral neuropathy.  The examiner is requested to address whether the Veteran's neurological impairment is in the nature of a neuritis, a neuralgia, and/or paralysis.  If paralysis of any nerve is identified, the examiner must indicate whether the paralysis is complete or incomplete and, if it is incomplete, whether the incomplete paralysis is best characterized as mild, moderate, moderately severe, or severe.  All opinions must be supported by a detailed rationale in a typewritten report.

4.  Finally, afford the Veteran a VA audiological examination, conducted by an appropriate examiner who has reviewed the claims file.  With respect to the bilateral hearing loss disability, the examiner should fully describe the functional effects of the Veteran's hearing loss disability, in addition to pure tone threshold and Maryland CNC testing.  See Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).  All opinions must be supported by a detailed rationale in a typewritten report.

5.  Ensure completion of the foregoing and any other development deemed necessary, then readjudicate the Veteran's claims.  If the claims remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  These claims must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


